UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2013 STW RESOURCES HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 000-52654 20-3678799 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 619 West Texas Avenue, Suite 126, Midland, Texas Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (432)686-7777 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Section 4 – Matters Related to Accountants and Financial Statements Item 4.01Changes in Registrant's Certifying Accountant On October 31, 2013, we filed a Current Report on Form 8-K to disclose that KMJ Corbin & Company LLP ("KMJ") resigned as independent registered public accounting firm of STW Resources Holding Corp. (the“Registrant"). On November 4, 2013, we retained Marcum LLP as the Company's new independent registered public accounting firm.During the fiscal years ended December 31, 2012 and 2011, we have not consulted with Marcum regarding any of the following: 1. The application of accounting principles to a specific transaction, either completed or proposed; 2. The type of audit opinion that might be rendered on our consolidated financial statements, and none of the following was provided to us: (a) a written report, or (b) oral advice that Marcum concluded was an important factor considered by us in reaching a decision as to accounting, auditing or financial reporting issue; or 3. Any matter that was the subject of a disagreement or a reportable event, as such terms are defined in Item 304(a)(1)(iv) and (v), respectively, of Regulation S-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 4, 2013 STW Resources Holding Corp. By: /s/ Stanley Weiner Stanley Weiner, CEO
